                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

OSCAR MITCHELL, et al. ,                                   )
                                                           )
                  Plaintiffs,                              )
                                                           )
         V.                                                )             No. 4:19-cv-00430-SNLJ
                                                           )
SULLIVAN PLACE APARTMENTS, et al. ,                        )
                                                           )
                  Defendants.                              )

                                     MEMORANDUM AND ORDER

         This matter comes before the Court on the motion of plaintiff Oscar Mitchell 1 for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Having

reviewed the motion and the financial information submitted in support, the Court finds that the

motion should be granted. Additionally, for the reasons discussed below, plaintiff will be directed

to file an amended complaint.

                                     Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a "mere

possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing


1
  As discussed below, this complaint is purportedly brought by two plaintiffs: Oscar Mitchell and Emma Carouthers.
Following the name of plaintiff Carouthers is the abbreviation "Dec'd," which appears to mean "deceased." Plaintiff
Mitchell is the only one to sign the complaint, the only one to sign the motion for leave to proceed in forma pauperis,
and the only one to sign the motion to appoint counsel.
court to draw upon judicial experience and common sense. Id. at 679. The court must "accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements." Barton v. Taber, 820 F.3d 958, 964 (8 th Cir.

2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8 th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to "accept as true

any legal conclusion couched as a factual allegation").

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Pe tray, 795 F .3d 777, 787 (8 th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           The Complaint

       Plaintiff is a pro se litigant who has filed this civil action on behalf of himself and plaintiff

Emma Carouthers, who is apparently deceased. Plaintiff is the only individual to sign any of the

legal documents before the Court. The complaint names Sullivan Place Apartments and property




                                                   2
manager Michael Hutchison as defendants. Plaintiff claims that the case arises under the Fair

Housing Act, found at 42 U.S.C. § 3601 , et seq. , and the Civil Rights Act of 1964.

        In his statement of claim, plaintiff states that he and plaintiff Carouthers were defendants'

tenants. (Docket No. 1 at 5). He alleges that defendants "knew" that they were "member[s] of a

protected class" but "imposed unfavorable or less favorable terms or conditions on returning" their

deposit. Plaintiff further claims that such terms or conditions were not imposed on "similarly

situated former tenants." This allegedly began in February 2016 and ended in October 2016.

        Plaintiff seeks monetary damages in the amount of $500, which is the amount of his

security deposit. (Docket No. 1 at 5-6).

                                              Discussion

        Plaintiff brings this civil action against defendants Sullivan Place Apartments and property

manager Michael Hutchison, alleging he was given "unfavorable or less favorable terms or

conditions" with regard to the return of his deposit. For the reasons discussed below, the complaint

fails to state a claim. Furthermore, plaintiff has not demonstrated that he is the real party in interest

to bring a claim on behalf of plaintiff Carouthers.

   A. Failure to State a Claim

        "The Fair Housing Act prohibits property owners and municipalities from blocking or

impeding the provision of housing on the basis of race, color, religion, sex, familial status, or

national origin." Gallagher v. Magner, 619 F.3d 823 , 831 (8 th Cir. 2010). See also Khan v. City of

Minneapolis, 2019 WL 1907212, at *1 (8 th Cir. 2019) (stating that the FHA is "a federal law that

generally prohibits making unavailable or denying a dwelling because of a person' s race, color,

religion, sex, familial status, or national origin"). A tenant subjected to discrimination in violation

of the FHA can bring a private cause of action for damages. See Neudecker v. Boisclair Corp. , 351



                                                    3
F.3d 361, 363 (8 th Cir. 2003). However, the party asserting a housing discrimination claim under

the FHA has the initial burden of proving a prima facie case of discrimination by a preponderance

of the evidence. See Radecki v. Joura, 114 F.3d 115, 116 (8 th Cir. 1997).

        Here, plaintiff alleges that he is a member of a protected class, but does not describe the

nature of that class. He also states that defendants imposed upon him "unfavorable or less favorable

terms or conditions" on the return of his deposit, but does not provide any indication as to what

those terms were, or how they were unfavorable. He claims he was treated differently than

similarly-situated former tenants, but provides no support for this conclusion. In short, plaintiff

has done nothing more than state the elements of a cause of action using conclusory language. This

is not sufficient to adequately state a claim. See Wiles v. Capitol Indem. Corp., 280 F.3d 868, 870

(8 th Cir. 2002) (stating that "the court is free to ignore legal conclusions, unsupported conclusions,

unwarranted inferences and sweeping legal conclusions cast in the form of factual allegations");

and Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8 th Cir. 2017) (stating that "[a] pleading that

offers labels and conclusions or a formulaic recitation of the elements of a cause of action will not

do").

   B. Real Party in Interest

        Under the Federal Rules of Civil Procedure, Rule 17(a) provides that an "action must be

prosecuted in the name of the real party in interest." Fed. R. Civ. P. 17(a)(l). "The real party in

interest is a party who, under governing substantive law, possesses the rights to be enforced."

Consul Gen. of Republic of Indonesia v. Bill 's Rentals, Inc., 330 F .3d 1041, 1045 (8 th Cir. 2003).

See also Cascades Dev. of Minnesota, LLC v. Nat 'l Specialty Ins., 675 F.3d 1095, 1098 (8 th Cir.

2012). The purpose of Rule 17(a) "is simply to protect the defendant against a subsequent action

by the party actually entitled to recover, and to insure generally that the judgment will have its



                                                   4
proper effect as res judicata." Curtis Lumber Co. , Inc. v. Louisiana Pac. Corp., 618 F.3d 762, 771

(8 th Cir. 2010). As such, the party bringing an action must actually possess, under the substantive

law, the right sought to be enforced. United HealthCare Corp. v. American Trade Ins. Co., Ltd. ,

88 F.3d 563, 569 (8 th Cir. 1996).

        Here, plaintiff purports to bring this action on his own behalf, and on the behalf of Emma

Carouthers. Plaintiff Carouthers is apparently deceased. There is no indication, however, that

plaintiff is the proper party to bring a claim on behalf of her estate. Thus, the claim on her behalf

is subject to dismissal. If plaintiff Carouthers is not deceased, then she has to sign the complaint

and file her own motion for leave to proceed in forma pauperis, because plaintiff, as a pro se

litigant, cannot represent someone else in federal court. See 28 U.S.C. § 1654 (stating that in all

United States courts, "the parties may plead and conduct their own cases personally or by

counsel"); Iannaccone v. Law, 142 F.3d 553 , 558 (2 nd Cir. 1998) (stating that "because prose

means to appear for one ' s self, a person may not appear on another's behalf in the other' s cause ... A

person must be litigating an interest personal to him"); and Lewis v. Lene- Smith Mfg Co. , 784

F.2d 829, 830 (7th Cir. 1986) (stating that a person who is not licensed to practice law may not

represent another individual in federal court).

    C. Order to Amend

        Because plaintiff is proceeding pro se, the Court will allow him to amend his complaint

according to the instructions set forth below.

        Plaintiff should type or neatly print his complaint on the Court' s civil complaint form,

which will be provided to him. See E.D. Mo. L.R. 45 - 2.06(A) ("All actions brought by pro se

plaintiffs or petitioners should be filed on Court-provided forms"). If the complaint is handwritten,

the writing must be legible. In the "Caption" section of the Court-provided form, plaintiff should



                                                    5
clearly name each and every party he is intending to sue. See Fed. R. Civ. P. l0(a) ("The title of

the complaint must name all the parties"). If there is not enough room in the caption, plaintiff may

add additional sheets. However, all the defendants must be clearly listed. Plaintiff should fill out

the complaint form in its entirety.

       In the "Statement of Claim" section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be "limited as far as practicable to a

single set of circumstances." See Fed. R. Civ. P. l0(b). Plaintiff should begin by writing the

defendant' s name. In separate, numbered paragraphs under that name, plaintiff should write a short

and plain statement of the factual allegations supporting his claim against that specific defendant.

If plaintiff is suing more than one defendant, he should follow the same procedure for each

defendant.

       The Court emphasizes that the "Statement of Claim" requires more than "labels and

conclusions, or a formulaic recitation of the elements of a cause of action, or naked assertions

devoid of factual enhancement." Hamilton v. Palm, 621 F.3d 816, 817-18 (8 th Cir. 2010). Further,

plaintiffs allegations must be enough to raise his right to relief above the level of speculation. See

Torti v. Hoag, 868 F.3d 666, 671 (8 th Cir. 2017) (stating that courts "are not bound to accept as

true a legal conclusion couched as a factual allegation, and factual allegations must be enough to

raise a right to relief above the speculative level").

        With regard to plaintiff Carouthers, plaintiff cannot simply bring a claim on her behalf.

Instead, if she is indeed deceased, he must demonstrate that he is the real party in interest to bring

her claim. If plaintiff Carouthers is not deceased, she is required to sign the amended complaint

and file her own motion for leave to proceed in forma pauperis.



                                                   6
        After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiffs failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. Plaintiff is warned that the filing of an amended complaint completely

replaces the original complaint. This means that claims that are not re-alleged in the amended

complaint will be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig. , 396

F.3d 922, 928 (8 th Cir. 2005) ("It is well-established that an amended complaint supercedes an

original complaint and renders the original complaint without legal effect"). If plaintiff fails to file

an amended complaint on a Court-provided form within thirty days in accordance with the

instructions set forth herein, the Court will dismiss this action without prejudice and without

further notice to plaintiff.

    D. Motion to Appoint Counsel

        Plaintiff has filed a motion to appoint counsel. (Docket No. 3). The motion will be denied

at this time. In civil cases, a pro se litigant does not have a constitutional or statutory right to

appointed counsel. Wardv. Smith, 721 F.3d 940, 942 (8 th Cir. 2013). See also Stevens v. Redwing,

146 F.3d 538, 546 (8th Cir. 1998) (stating that "[a] prose litigant has no statutory or constitutional

right to have counsel appointed in a civil case"). Rather, a district court may appoint counsel in a

civil case if the court is "convinced that an indigent plaintiff has stated a non-frivolous claim .. . and

where the nature of the litigation is such that plaintiff as well as the court will benefit from the

assistance of counsel." Patterson v. Kelley, 902 F.3d 845, 850 (8 th Cir. 2018). When determining

whether to appoint counsel for an indigent litigant, a court considers relevant factors such as the

complexity of the case, the ability of the pro se litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the pro se litigant to present his or her claim. Phillips v.

Jasper Cty. Jail, 437 F.3d 791 , 794 (8 th Cir. 2006).



                                                    7
I   I   l    •




                   After reviewing these factors, the Court finds that the appointment of counsel is not

            warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

            claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to be

            complex. The Court will entertain future motions for appointment of counsel as the case

            progresses.

                   Accordingly,

                   IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

            (Docket No. 2) is GRANTED.

                   IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel (Docket

            No. 3) is DENIED at this time.

                   IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of the

            Court' s non-prisoner civil complaint form.

                   IT IS FURTHER ORDERED that plaintiff shall have thirty (30) days from the date of

            this order in which to file an amended complaint on the Court-provided form, according to the

            instructions provided above.

                   IT IS FURTHER ORDERED that if plaintiff fails to comply with this order, this action

            will be dismissed without prejudice and without further notice.

                   IT IS FURTHER ORDERED that when the amended complaint is received, the Court

            will review it pursuant to 28 U.S.C. § 1915.

                   Dated this   !!!l   day of   ..:;r"-- I   y       , 2019.
                                                             '

                                                                 STEPHEN N. LIMBAUGH,JR
                                                                 UNITED STATES DISTRICT JUDGE



                                                                 8
